Normal, J.
This is a proceeding in error to review the judgment of the district court of Douglas county. A submission was taken in this court under section 1 of rule 2, which, inter alia, provides “for such submission on printed briefs accompanied by or containing an agreed printed abstract of the record and evidence upon which the case is to be determined.” The transcript as prepared by the clerk of the trial court has been printed literally, and nothing else. Neither the petition in error nor the substance thereof is contained in the alleged printed abstract. This is a non-compliance with requirements of section 1 of rule 2. (O’Neill v. Flood, 58 Neb. 218, and cases there cited.) The object of the section of the rule was to enable the court to pass upon the questions presented without an examination of the record. The printed abstract must contain all that is necessary to present the points raised; and without an abstract of the assignments of error we are unable to tell the ground relied on for reversal. Again, the printing of the record in full, instead *486of an abstract thereof, is a violation of said rule. For the reasons stated the judgment is
Affirmed.